                                                                   1


1                      UNITED STATES DISTRICT COURT

2                      EASTERN DISTRICT OF WISCONSIN

3    ---------------------------------------------------------------

4    UNITED STATES OF AMERICA,

5                      Plaintiff,

6             -vs-                   CASE NO.:   18-CR-129

7    IONEL MURESANU,

8                      Defendant.

9    ---------------------------------------------------------------

10                FINAL PRETRIAL hearing in the above-entitled

11   matter, held before the Honorable J.P. Stadtmueller, on the

12   14th day of August, 2018, commencing at 8:32 a.m. and

13   concluding at 8:42 a.m.

14

15
     A P P E A R A N C E S
16
     United States Department of Justice
17   Office of the U.S. Attorney
     Ms. Karine Moreno-Taxman
18   517 East Wisconsin Avenue, Room 530
     Milwaukee, Wisconsin 53202
19   Appeared on behalf of the Plaintiff.

20   Federal Defender Services of Wisconsin, Inc.
     Mr. Joshua D. Uller
21   517 East Wisconsin Avenue, Room 182
     Milwaukee, Wisconsin 53202
22   Appeared on behalf of the Defendant, also present.

23
     Ms. Kate Maternowski, Clerk.
24   Ms. Sheryl L. Stawski, Official Reporter.

25
                                                                     2


1              T R A N S C R I P T   O F   P R O C E E D I N G S

2              (The proceedings commenced at 8:32 a.m.)

3              THE CLERK:   The Court calls United States versus Ionel

4    Muresanu, Case Number 18-CR-129, for a final pretrial

5    conference.

6              May I have appearances beginning with the Government,

7    please.

8              MS. MORENO-TAXMAN:    Karine Moreno-Taxman appearing on

9    behalf of the United States.    Present with me at counsel table

10   is United States Secret Service Agent Zachary Hoalcraft.

11             Thank you, Your Honor.      Good morning.

12             MR. ULLER:   Good morning, Judge.

13             Mr. Muresanu appears with Joshua Uller.

14             THE COURT:   Thank you.

15             Good morning, Ms. Moreno-Taxman; and good morning to

16   you, Mr. Hoalcraft; good morning to you, Mr. Uller; and good

17   morning to you, Mr. Muresanu.

18             As Ms. Maternowski noted, this matter is before the

19   Court this morning for a final pretrial conference, the case

20   having been scheduled for a jury trial beginning next Monday.

21             Ms. Moreno-Taxman, are you prepared to proceed?

22             MS. MORENO-TAXMAN:    I am, Your Honor.

23             THE COURT:   Thank you.

24             Mr. Uller?

25             MR. ULLER:   We are, Your Honor.
                                                                     3


1               THE COURT:   Thank you.

2               This is the only case scheduled next week, so we will

3    have a jury at 8:30; take probably an hour and a half or a

4    little more to select a jury.    We'll select a jury of 13; and

5    if all 13 are present at the end of the case, Mr. Muresanu will

6    randomly draw one of the jurors' names and that individual will

7    be excused as the alternate.

8               The jurors will be permitted to take notes during the

9    trial.   And given the fact that the Government is entitled to 6

10   strikes and the defense 10, we'll generally be working with a

11   panel of 29 or 30 jurors.    They will be randomized as they come

12   into the courtroom so we'll proceed immediately with some

13   identifying information as well as the Court's voir dire.

14              Strikes in this branch of the court are exercised as

15   follows:   The Government has six.   They will exercise their

16   first strike by drawing a line through the name of the juror

17   from the master list.    The list will then be circulated to

18   counsel for the defendant who will exercise two strikes.    The

19   list will be returned to the Government for a second strike and

20   then to the defense until each side has exercised their

21   allotted strikes, meaning the Government will have the first

22   and the last strike.

23              Mr. Uller, since Mr. Muresanu has elected to proceed

24   to trial, I need for you to memorialize in your file -- not to

25   be filed with the Court but memorialized -- all discussions
                                                                     4


1    that you've had with your client with regard to disposition of

2    this case short of the trial.   That memorandum also needs to

3    address the fact that should Mr. Muresanu be found guilty of

4    one or both of the charges, he will not receive acceptance of

5    responsibility credit under the U.S. Sentencing Guidelines.

6            Similarly, should Mr. Muresanu exercise his right to

7    testify, the Court will be called upon in the event he's

8    convicted of one or both of the charges to make a determination

9    as to whether he made false testimony.

10           The combination of no acceptance of responsibility

11   credit as well as potential enhancement for obstruction of

12   justice through false testimony could result in a significant

13   change in the sentencing posture.

14           And the reason that the Court requires that counsel

15   memorialize this in their file is owing to the fact that having

16   been a judge for more than 31 years, we've had multiple cases

17   in which defendants have been found guilty and later complain

18   that they were never advised of the sentencing ramifications

19   having elected to proceed to trial or the sentencing

20   ramifications with respect to the matter of having testified

21   and the Court having found that their testimony was not

22   truthful.    So that needs to be documented in your file for

23   posterity.

24           Ms. Moreno-Taxman, you should have all of your

25   witnesses here on Monday.   We will start at 8:30.   There will
                                                                      5


1    be a 15-minute break at 10:30.      We'll go from 10:45 until

2    12:45.   There will be a break for lunch at 12:45 until 1:15,

3    1:30.    We'll be back in session until 3:30, a break again for

4    15 minutes at 3:30, and back in session at 3:45.

5              I expect this case to be completed either at the end

6    of the day on Monday or certainly Tuesday morning.

7              The jury instructions will be available to counsel on

8    Friday afternoon after two o'clock.     Our jury instruction

9    conference next week will be very abbreviated so kindly review

10   the Court's proposed instructions over the weekend because we

11   will not have a lengthy jury instruction conference next week.

12             The witnesses in the case are to be sequestered.      They

13   may be stationed in Room 426 which is across the hall from the

14   courtroom.

15             Ms. Moreno-Taxman, are there any other matters you

16   wish to address this morning?

17             MS. MORENO-TAXMAN:   No, Your Honor.   The agent on this

18   case will be assisting the defense -- United States counsel;

19   and so although he will be a witness he will not be

20   sequestered.   I would request him not be sequestered.

21             THE COURT:   All right.   Thank you.

22             Mr. Uller, anything further?

23             MR. ULLER:   Your Honor, I don't know if the Court

24   wants to address this now.     I would ask that we do address the

25   motion that was filed at Docket 17 to exclude and then
                                                                   6


1    supplemented yesterday docketed entry 24.

2             THE COURT:   Well, as much as I would like to, first of

3    all, your latest motion hasn't been responded to; and, second,

4    most of these motions in limine need to be addressed in the

5    context of the proof during the trial.   So we'll address them

6    as appropriate next week.

7             Anything further?

8             MS. MORENO-TAXMAN:   Not from the United States, Your

9    Honor.

10            MR. ULLER:   No, Your Honor.

11            THE COURT:   Very well.

12            The Court stands in recess until nine o'clock.

13            (Proceedings concluded at 8:42 a.m.)

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    7


1    STATE OF WISCONSIN    )
                           )   SS:
2    MILWAUKEE COUNTY      )

3

4

5                              I, SHERYL L. STAWSKI, a Registered

6    Professional Reporter and Official Court Reporter, for the

7    United States District Court, Eastern District of Wisconsin, do

8    hereby certify that the above proceedings were reported by me

9    on the 14th day of August, 2018, and reduced to writing under

10   my personal direction and is a true, correct and complete

11   transcription of my computer-aided transcription of my

12   stenographic notes.

13

14                             Dated at Milwaukee, Wisconsin, this 5th

15   day of October, 2018.

16
                               s/ Sheryl L. Stawski
17
                               Sheryl L. Stawski
18                             Official Court Reporter
                               United States District Court
19

20

21

22

23

24

25
